         Case 1:19-cv-00445-RBW Document 12 Filed 03/01/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA



AHMED ALI MUTHANA,                                        Civil Action No. 1:19-cv-00445-RBW

               Plaintiff/Petitioner,

vs.

MICHAEL POMPEO, et al.,

               Defendants/Respondents.



                  MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE

       Pursuant to Civil Local Rule 83.2(d), Amicus Curiae Center for Constitutional

Jurisprudence moves for the admission and appearance of attorney John C. Eastman pro hac vice

in the above-entitled action. This motion is supported by the Declaration of John C. Eastman,

filed herewith. As set forth in Dr. Eastman’s declaration, he is admitted and an active member in

good standing the following courts and bars: the California Bar; the Supreme Court of the United

States; the U.S. Courts of Appeals for the First, Second, Third, Fourth, Sixth, Eighth, Ninth,

Tenth, Eleventh, and D.C. Circuits; and the U.S. District Courts for the Central, Northern,

Eastern, and Southern Districts of California. This motion is supported and signed by Julie

Axelrod, an active and sponsoring member of the Bar of this Court.

Dated: March 1, 2019                         Respectfully Submitted,

                                             /s/ Julie Axelrod_______________________
                                             JULIE AXELROD (D.C. Bar No. 1001557)
                                             1629 K Street, NW
                                             Washington, DC 20006
                                             Tel: (703) 888-2442
                                             jba@cis.org


Mot. for Admission of Attorney Pro Hac Vice - 1
          Case 1:19-cv-00445-RBW Document 12-1 Filed 03/01/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLUMBIA



AHMED ALI MUTHANA,                                        Civil Action No. 1:19-cv-00445-RBW

                 Plaintiff/Petitioner,

vs.

MICHAEL POMPEO, et al.,

                 Defendants/Respondents.



                           DECLARATION OF JOHN C. EASTMAN
                   IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

I, John C. Eastman, declare:

      1. My name, office address, telephone numbers and email address are as follows:

         John C. Eastman
         Center for Constitutional Jurisprudence
         c/o Chapman University Fowler School of Law
         One University Drive
         Orange, CA 92866
         Telephone: (877) 855-3330 x2

      2. I have been admitted to the following courts and bars:

         Supreme Court of California (Dec. 15, 1997) (Cal. Bar No. 193726)
         Supreme Court of the United (12/1/2003)
         1st Circuit Court of Appeals (12/20/2010) (Bar # 1144512)
         2nd Circuit Court of Appeals (5/8/2012) (Acct. # 2525581)
         3rd Circuit Court of Appeals (4/19/2017)
         4th Circuit Court of Appeals (3/15/2011)
         6th Circuit Court of Appeals (3/1/2001)
         8th Circuit Court of Appeals (9/24/2018)
         9th Circuit Court of Appeals (09/01/2000)
         10th Circuit Court of Appeals (06/2003)
         11th Circuit Court of Appeals (03/21/2003)
         D.C. Circuit Court of Appeals (12/31/2001) (Bar #47928)


Dec. of John C. Eastman in Supp. of Mot. for Admission Pro Hac Vice - 1
       Case 1:19-cv-00445-RBW Document 12-1 Filed 03/01/19 Page 2 of 2



       U.S. District Court, C.D. Cal. (12/22/1997)
       U.S. District Court, S.D. Cal. (02/22/1999)
       U.S. District Court, N.D. Cal. (10/09/2010)
       U.S. District Court, E.D. Cal. (8/7/2012)
       U.S. District Court, D. Conn. (pro hac vice, 1997)
       U.S. District Court, S.D. Fla. (pro hac vice, 1997)
       U.S. District Court, D. Nev. (pro hac vice, 2003)
       U.S. District Court, D.D.C. (pro hac vice, 2013)
       Supreme Court of Mississippi (pro hac vice) 2002
       Supreme Court of Nevada (pro hac vice). 2003

   3. I have not been disciplined by any bar, and am currently in good standing with all states,

       courts, and bars in which I am admitted.

   4. I have not sought pro hac vice admission in this Court in the last two years.

   5. T his is my second pro hac vice admission request in this Court.

   6. I do not engage in the practice of law from an office located in the District of

       Columbia.

   7. I declare under penalty of perjury that the foregoing is true and correct to the best

       of my knowledge, information and belief. Executed in Santa Fe, New Mexico this

       1st Day of March, 2019.

                                                     Respectfully submitted,

                                                     _____________________________
                                                     John C. Eastman
                                                     Center for Constitutional Jurisprudence
                                                     c/o Chapman Univ. Fowler School of Law
                                                     One University Drive
                                                     Orange, CA 92866
                                                     Tel: (877) 855-3330 x2




Dec. of John C. Eastman in Supp. of Mot. for Admission Pro Hac Vice - 2
        Case 1:19-cv-00445-RBW Document 12-2 Filed 03/01/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA



AHMED ALI MUTHANA,                                      Civil Action No. 1:19-cv-00445-RBW

              Plaintiff/Petitioner,

vs.

MICHAEL POMPEO, et al.,

              Defendants/Respondents.



          [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION OF
                ATTORNEY JOHN C. EASTMAN PRO HAC VICE

       The Court has reviewed the motion of amicus curiae Center for Constitutional

Jurisprudence for admission of attorney John C. Eastman pro hac vice. Upon consideration of

that motion, the Court grants attorney John C. Eastman pro hac vice admission to this Court.



SO ORDERED this _______ day of March, 2019.



                                                    ____________________________________
                                                    REGGIE B. WALTON
                                                    United States District Judge
                                                    for the District of Columbia




[Proposed] Order Granting Motion For Admission
Of Attorney John C. Eastman Pro Hac Vice       1
